DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 3/5/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 3/5/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Wang teaches on classifying the data points such that the classified point cloud is representing the physical structures/objects as realistically as possible in order for reality structural features, and Wang with Talyer have different objectives and therefore does not disclose a majority of the feature claimed; thus, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner states Wang teaches a point cloud may be generated or obtained based upon object of interest. The point cloud may be generated using a 3D scanner a detection system that works on principal radar but uses light from lasers or from images stored in a geospatial database using the external and internal orientation information of the image data. Specifically data points indicating the ground surface may be classified within the point cloud as being part of ground surface and in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rational are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, the Examiner has established a proper 35 U.S.C. §103 rejection with Wang in view of Taylor, which is disclosed in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (U.S. Patent Pub. No. 2017/0236024, hereafter referred to as Wang) in view of Taylor et al (U.S. Patent Pub. No. 2015/0347872, hereafter referred to as Taylor).

Regarding Claim 1, Wang teaches a method for creating point cloud representations for a point cloud generated based on images captured by a camera as captured images, comprising: 
receiving raw data comprising the captured images, and position data and/or orientation data related to the capture of the images (paragraph 31, Wang teaches having a raster data depicting an object of interest.), 
generating the point cloud based on the captured images, and position data and/or orientation data, wherein each point of the point cloud (paragraph 31, Wang teaches having a point cloud that overlaps with one or more images.) comprises: 
coordinate information defining its position in a coordinate system (paragraph 38, Wang teaches using the coordinate system for analysis of the object.); and 
quality information relating to the coordinate information, the quality information including at least a first parameter and a second parameter (paragraph 31, Wang teaches using different parameters for capturing images.), the first parameter relating to a variance or deviation regarding position calculation for each point (paragraph 31, Wang teaches using the internal orientation information but not limited to the focal length or other aspect ratio information.), 
displaying the filtered-point-cloud representation to the user (paragraph 86, paragraph 87, Wang teaches displaying the image after performing the image processing.).
Wang does not explicitly disclose the second parameter relating to a number of captured images used for position calculation for each point, 
retrieving, from a user, selection criterion information, wherein the selection criterion information is related to the quality information comprised by the points of the point cloud, and 

wherein for each point of the point cloud its quality information is compared with the retrieved selection criterion information and only those points of the point cloud are used for the creation of the filtered-point-cloud representation to be displayed, 
which have a quality information fulfilling the retrieved selection criterion information, and 
Taylor is in the same field of art of imaging aerial images for image processing. Further, Taylor teaches the second parameter relating to a number of captured images used for position calculation for each point (paragraph 47, Taylor teaches capturing multiple images.), 
retrieving, from a user, selection criterion information, wherein the selection criterion information is related to the quality information comprised by the points of the point cloud (paragraph 86-paragraph 88, Taylor teaches the user uses the point cloud data to determine the roof information.), and 
filtering the generated point cloud and creating a filtered-point-cloud representation to be displayed while leaving volume and substance of the generated point cloud unchanged (paragraph 88, paragraph 89, Taylor teaches filtering the point cloud information.), 
wherein for each point of the point cloud its quality information is compared with the retrieved selection criterion information and only those points of the point cloud are used for the creation of the filtered-point-cloud representation to be displayed (paragraph 88-paragraph 90, Taylor teaches filtering out cloud points that are used to generate aerial images to be displayed.), 
paragraph 88-paragraph 90, Taylor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the aerial images and the image processing that uses the point cloud that is taught by Taylor, to make the invention that captures stereo images then generates point cloud data on the images and then combines the images and filter point cloud data to accurately determine the object of interest; thus, one of ordinary skilled in the art would be motivated to combine the references since what would be desirable, but has not yet been provided, is a system and method for detecting features in aerial images using disparity mapping and segmentation techniques which addresses these needs (paragraph 7, Taylor) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Wang in view of Taylor discloses wherein the images are a series of images captured with a camera disposed on an unmanned aerial vehicle (UAV), the images being captured as aerial images with different poses of the camera (paragraph 44, Wang).  

In regards to Claim 3, Wang in view of Taylor discloses wherein generation of the point cloud includes: a defined algorithm based on the principle of stereo-photogrammetry which uses the series of images and position and/or orientation data relating to capture of the aerial images (paragraph 52, Wang), wherein: for a multitude of points, corresponding image points are identified in several images of the series of images and based on computing poses for said paragraph 91-paragraph 93, Wang).  

In regards to Claim 9, Wang in view of Taylor discloses the first parameter is expressed by an o value, and retrieving selection criterion information comprises retrieving at least one o value defining a boundary of a selecting range with acceptable o values (paragraph 32, paragraph 33-paragraph 35, Wang).  

In regards to Claim 10, Wang in view of Taylor discloses the second parameter is expressed by the number of images used for position calculation for each point, and retrieving selection criterion information comprises retrieving at least a number of images, wherein the number of images being a minimum of images to be used to calculate the position of each point of the point cloud (paragraph 42, paragraph 43, paragraph 49, Wang).  

In regards to Claim 11, Wang in view of Taylor discloses wherein the position and/or orientation data comprises at least one of: 
global navigation satellite system (GNSS) data gathered for the UAV and/or the camera, inertial measurement unit (IMU) data gathered for the UAV and/or the camera, compass data gathered for the UAV and/or the camera (paragraph 48, paragraph 54, Wang), 
barometer data gathered for the UAV and/or the camera, speed-over-ground data gathered for the UAV, and surveying data gathered with a geodetic surveying instrument surveying a retroreflector mounted to the UAV (paragraph 54-paragraph 59, Wang).  

In regards to Claim 12, Wang in view of Taylor discloses after the displaying: selecting a filtered-point-cloud representation by a user, and generating at least one of a digital model and an orthophoto on the basis of the filtered point cloud corresponding to the user-selected filtered-point-cloud representation (paragraph 63, paragraph 64, paragraph 67, paragraph 71, and paragraph 80-paragraph 84, Wang).  

In regards to Claim 13, Wang in view of Taylor discloses wherein the computer program product is configured to perform the method of claim 1, when the computer program product is run on a computer (paragraph 27, Wang).  

In regards to Claim 14, Wang in view of Taylor discloses wherein the computer program product is configured to perform the method of claim 2, when the computer program product is run on a computer (paragraph 27, Wang).  

In regards to Claim 15, Wang in view of Taylor discloses wherein the computer program product is configured to perform the method of claim 3, when the computer program product is run on a computer (paragraph 27, Wang).


Claims 4-8, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Taylor in view of Rosnell et al (NPL “Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera”, Sensors 2012, 12, 453-480; doi:10.3390/s120100453,  4 January 2012).

Regarding Claim 4, Wang in view of Taylor teaches aerial image processing device. 

Rosnell is in the same field of art of UAV aerial image processing. Further, Rosnell teaches a structure-from-motion-technique (SfM-technique) that is performed with a defined algorithm using the series of aerial images and position and/or orientation data relating to capture of the aerial images (page 455, 2. Description of the System, Rosnell), wherein: for a multitude of points, corresponding image points are identified in several images of the series of images and, based on computing poses for said several images using said corresponding image points (page 457, page 458, 2.3.1. Photosynth Processing, Rosnell teaches using the well identified controls or objects to transform the cloud points.), in particular using a principle related to resection and forward intersection using said corresponding image points (page 464, page 467, Rosnell).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Taylor by incorporating the image aerial image processing of point cloud that is taught by Rosnell, to make the invention that captures stereo images then generates point cloud data on the images and then combines the images and filters point cloud data to accurately determine the object of interest by using different orientation and forward motion point clouds; thus, one of ordinary in recent years unmanned aerial vehicles (UAVs) have entered the field of aerial imaging, low operation and hardware costs with low altitude UAVs compared to the aerial imaging with high quality mapping sensors from manned airborne platforms have made UAVs an attracting choice for aerial photogrammetry in many application areas (page 454, 1 Introduction, Rosnell)
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

In regards to Claim 5, Wang, Taylor, and Rosnell discloses the SfM-technique comprises a sparse reference point field calculation and a densification process, the sparse reference point field calculation comprises: building up a sparse reference point field, wherein coordinates of the reference points are derived using said series of images and based on resection and forward intersection done for corresponding image points (page 457, page 458, 2.3.1 Photosynth Processing, Rosnell), and deriving poses for said several images, and the densification process comprises: based on results of the sparse reference point field calculation, computing the point cloud being a dense point cloud by forward intersection using the series of images and the poses for each image of the series of images, using a dense matching algorithm (page 458, 2.3.2 SOCET SET Processing, Rosnell).  

In regards to Claim 6, Wang, Taylor, and Rosnell discloses wherein the first parameter relates to a variance or deviation regarding position calculation for each point and indicates the variance or deviation within the forward intersection calculation of each point, i.e. being an intersection value representing the variance or deviation of the intersection of rays used in the page 458, 2.4 Expected Performance, Rosnell teaches calculating intersection error).  

In regards to Claim 7, Wang, Taylor, and Rosnell discloses wherein the quality information comprises a third parameter relating to the quality of the determined poses of the images or the alignment of corresponding image points on the images used for each point within the SfM-technique (page 456, page 457, 2.3 Geometric Processing, Rosnell).  

In regards to Claim 8, Wang, Taylor, and Rosnell discloses wherein the quality information comprises a third parameter relating to the quality of the determined poses of the images or the alignment of corresponding image points on the images used for each point within the SfM-technique  (page 456, page 457, 2.3 Geometric Processing, 2.3.2 SOCET SET Processing, Rosnell, ).  


In regards to Claim 16, Wang, Taylor, and Rosnell discloses wherein the computer program product is configured to perform the method of claim 4, when the computer program product is run on a computer (paragraph 27, Wang).


In regards to Claim 17, Wang, Taylor, and Rosnell discloses wherein the computer program product is configured to perform the method of claim 5, when the computer program product is run on a computer (paragraph 27, Wang).


In regards to Claim 18, Wang, Taylor, and Rosnell discloses wherein the computer program product is configured to perform the method of claim 6, when the computer program product is run on a computer (paragraph 27, Wang).


In regards to Claim 19, Wang, Taylor, and Rosnell discloses wherein the computer program product is configured to perform the method of claim 7, when the computer program product is run on a computer (paragraph 27, Wang).

In regards to Claim 20, Wang, Taylor, and Rosnell discloses wherein the computer program product is configured to perform the method of claim 8, when the computer program product is run on a computer (paragraph 27, Wang).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664